Application unanimously denied and proceeding dismissed, without costs. Memorandum: Prohibition is an *903extraordinary remedy and should be employed only in unusual circumstances. The writ requested could be granted only if the County Court were totally lacking in jurisdiction, or if the failure to prohibit would leave the applicant without a legal remedy. (People ex rel. Livingston v. Wyatt, 186 N. Y. 383, 393, 394; People ex rel. Childs v. Extraordinary Trial Term, 228 N. Y. 463, 468; People ex rel. Woodbury v. Hendrick, 215 N. Y. 339, 350.) Neither such situation here exists. (Application to restrain the respondents from continuing to assume jurisdiction in a criminal action against the petitioner.) Present—Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.